Citation Nr: 0713237	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  04-39 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUE

Entitlement to an effective date prior to December 20, 2001 
for a grant of service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from December 1948 
to December 1952.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from the RO.  

A motion to advance this case on the Board's docket was 
received by the Board on April 4, 2007, and granted on April 
23, 2007 due to the veteran's age.  See 38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900(c) (2006).  


FINDING OF FACT

1.  As a claim for service connection for tinnitus was not 
received earlier than December 20, 2002, which is later than 
the date that entitlement was shown, compensation benefits 
are not payable under the provisions of a liberalizing law 
prior to December 20, 2001.  


CONCLUSION OF LAW

The claim for an effective date prior to December 20, 2001 
for the grant of service connection for tinnitus must be 
denied by operation of law.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  The regulations implementing VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

In February 2003, the RO sent the veteran a letter in which 
he was informed of the requirements needed to establish 
service connection.  In accordance with the requirements of 
VCAA, the letter informed the veteran what evidence and 
information he was responsible for and the evidence that was 
considered VA's responsibility.  

The letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  

Although this letter did not specifically inform the veteran 
of the evidence necessary to warrant an earlier effective 
date for service connection for tinnitus, the VA General 
Counsel has held that 38 U.S.C.A. § 5103(a) does not require 
VA to provide notice of the information and evidence 
necessary to substantiate newly raised or "downstream" 
issues, such as the claim for an earlier effective date 
following the initial grant of service connection for 
tinnitus in the instant case, in response to notice of its 
decision on a claim for which VA has already given the 
appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003).  

There is no indication that additional evidence determinative 
as to the issue decided herein is obtainable as the facts in 
this case are not in dispute.  Based on this record, the 
Board finds that VA's duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  However, as the law 
concerning effective dates and not the facts is controlling 
here, further assistance in this regard to comply with VCAA 
is required.  


Law And Regulations

In general, the date of entitlement to an award of service 
connection based on an original claim will be the dated of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Where pension, compensation, dependency and indemnity 
compensation, or a monetary allowance under 38 U.S.C. chapter 
18 for an individual who is a child of a Vietnam veteran is 
awarded or increased pursuant to a liberalizing law, or a 
liberalizing VA issue approved by the Secretary or by the 
Secretary's direction, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act 
or administrative issue.  Where pension, compensation, 
dependency and indemnity compensation, or a monetary 
allowance under 38 U.S.C. chapter 18 for an individual who is 
a child of a Vietnam veteran is awarded or increased pursuant 
to a liberalizing law or VA issue which became effective on 
or after the date of its enactment or issuance, in order for 
a claimant to be eligible for a retroactive payment under the 
provisions of this paragraph the evidence must show that the 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement.  The provisions of this 
paragraph are applicable to original and reopened claims as 
well as claims for increase.  

(1) If a claim is reviewed on the initiative of VA within 1 
year from the effective date of the law or VA issue, or at 
the request of a claimant received within 1 year from that 
date, benefits may be authorized from the effective date of 
the law or VA issue.  

(2) If a claim is reviewed on the initiative of VA more than 
1 year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of administrative determination of entitlement.  

(3) If a claim is reviewed at the request of the claimant 
more than 1 year after the effective date of the law or VA 
issue, benefits may be authorized for a period of 1 year 
prior to the date of receipt of such request.  38 C.F.R. § 
3.114.  


Analysis

The veteran contends that the effective date for the grant of 
service connection for tinnitus, and the assignment of a 
compensable evaluation, should be earlier than December 20, 
2001, because he has had problems with tinnitus for many 
years.  

The veteran's service medical records reveal complaints of a 
buzzing in the veteran's head.  The veteran continued to 
complain after service discharge of a buzzing in his head or 
ears, and tinnitus was part of the diagnosis, beginning on VA 
examination in March 1953.  

A claim for service connection for hearing loss and tinnitus 
was received by VA on December 20, 2002.  The service 
connection for tinnitus was granted by rating decision in May 
2003.  This was made effective on December 20, 2001 or a year 
prior to the date of claim.  The veteran was notified of this 
decision and he timely appealed the effective date of the 
grant of service connection.  

As noted, the date of an award of service connection and the 
assignment of a compensable evaluation, based on an original 
claim is usually the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  

In this case, no correspondence was received by VA prior to 
December 20, 2002 indicating a desire to apply for 
compensation benefits for tinnitus.  See 38 U.S.C.A. § 5110, 
38 C.F.R. § 3.400.  Accordingly, the date of receipt of the 
claim would be later than the date entitlement arose in this 
case.  

On June 10, 1999, Diagnostic Code 6260 was amended to provide 
that service- connected tinnitus would be rated as 10 percent 
disabling if recurrent.  

38 C.F.R. § 4.87, Diagnostic Code 6260, effective on and 
after June 10, 1999.  The amended Diagnostic Code 6260 also 
noted that a separate evaluation for tinnitus might be 
combined with an evaluation under diagnostic code 6100, 6200, 
6204 or other diagnostic code, except when tinnitus supported 
an evaluation under one of those diagnostic codes.  

The RO concluded that, since the above change was a 
liberalizing law under 38 C.F.R. § 3.114(a), an effective 
date for the award of compensation benefits was warranted for 
the  service-connected for tinnitus was warranted from the 
date one year prior to the receipt of the veteran's claim.  

Absent evidence of an earlier claim, this date, December 20, 
2001, would represent the earliest date that compensation 
benefits could be paid in this case.  Based on these facts, 
an effective date prior to December 20, 2001 for the grant of 
service connection for tinnitus is not assignable under the 
law.  


ORDER

The claim for an effective date prior to December 20, 2001 
for the grant of service connection for tinnitus is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


